Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to new ground of rejection of Gao_Google that is being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angel et al. (US 10217286 B1, hereinafter “ANGEL”), in view of Gao et al (US. Pat. No. 9442292, hereinafter “Gao_Google”), further in view of Sinay et al. (Pub. No.: US 2019/0086674 Al, hereinafter “SINAY”) 


It is noted that ANGEL is silent about a second DOE adjacent to the first DOE, wherein the first DOE and the second DOE are positioned side by side, seen from the eye as claimed.
However, GAO_GOOGLE discloses a second Lens/prism (i.e. GAO_GOOGLE, col. 5, ln 44-60, Len with prism forming a second lens/prism adjacent to the first OE, i.e. Fig. 2) adjacent (as cited above) to the first DOE, wherein the first DOE and the second DOE are positioned side by side, seen from the eye (as cited above Fig. 2);
and the second OE is adapted to direct a second portion of incident light reflected from the eye towards the image module (Fig. 1, GAO_GOOGLE, Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANGEL by adding GAO_GOOGLE's teaching so as to have benefit of accommodating a variety of user eye sizes and locations.
It is noted that ANGEL/GAO_GOOGLE is silent about a first diffractive optical element , DOE, arranged in front of the eye as claimed.
However, SINAY discloses the first/second lens/prism are DOEs, a first diffractive optical element , DOE, arranged in front of the eye (Fig. 10, i.e. component 1070, i.e. as DOE, see Abstract, para. 104), the image module (Fig. 10, imager 1030), wherein the image module is configured to capture an image of the eye via the first DOE (Fig. 10, i.e. eye image formed to the imager 1030), wherein the first DOE is adapted to direct a first portion of incident light reflected from the eye, towards the image module, characterized in that the first DOE is configured to provide a lens (para 111, using the existing waveguide of Fig. 5) effect (see holographic citation, para. 109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANGEL/GAO_GOOGLE by adding SINAY's teaching so as to have benefit of reducing the sizes of display systems.

Regarding claim 10, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein a viewing plane is arranged in the vicinity or in contact with the at least one DOE (SINAY, Fig. 12E, viewing plane is arranged in the DOE).

Regarding claim 11, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses comprising at least one illuminator configured to produce the incident light (Fig. 12E, see the two lights 930, 950), the incident light being within a wavelength range of 650-3000 nm, preferably within a wavelength range of 700-1500 nm and most preferably within a wavelength range of 800-1000 nm (see the wavelength citation, ANGEL, para. 239, i.e. 850 nm).

Regarding claim 12, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein the first portion of incident light has a first wavelength and the second portion of incident light has a second wavelength, and wherein the at least one illuminator comprises a first illuminator configured to emit light at the first wavelength and a second illuminator configured to emit light at the second wavelength being different from the first wavelength (see the two wavelengths citation below).

Regarding claim 13, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein one of the first wavelength and the second wavelength is in the range 840- 860 nm (ANGEL, see above citation, citing 850 nm), and the other wavelength is in the range 930-950 nm (see SINAY, for wavelength of 940 nm, i.e. In one embodiment, a single detector can be used to detect radiation reflected at two different wavelengths. For example, a first LED could emit radiation at a wavelength 

Regarding claim 14, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein the at least one DOE is any of: a holographic optical element, such as a volumetric reflection hologram produced by interfering two or more beams or a computer-generated hologram; binary optics made by staircases that approximate the ideal surface relief; a hybrid lens with combined refractive and diffractive power; or a Fresnel zone plate (see holographic citation of ANGEL, i.e para. 11)

Regarding claim 15, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses also comprising a control unit adapted to receive an image captured by the image module, and calculate a viewing angle of the eye (see ANGEL, eye gazing module for calculation).

Regarding claim 16, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein the eye tracking device is a head-worn device (See ANGEL abstract, see citation below).

Regarding claim 17, ANGEL/GAO_Google/SINAY, for the same rationale of combination, discloses wherein the head- worn device is one of: glasses for eye-tracking (see ANGEL for eye-tracking glasses); an augmented reality headset, wherein a transparent viewing plane (SINAY, as cited above about glasses and DOEs, i.e. the DOE is transparent and integrated within a transparent viewing plane that the user can see the surrounding) is either integrated into the DOE, attached to the DOE or arranged in the vicinity of the DOE; or a virtual reality headset, comprising a viewing plane, wherein the DOE is either integrated into the viewing plane, attached in front of the viewing plane or arranged in front of the viewing plane (see SINAY, glassed citation above).

Claims 2, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angel et al. (US 10217286 B1, hereinafter “ANGEL”), in view of Sinay et al. (Pub. No.: US 2019/0086674 Al, hereinafter “SINAY”), further in view of Gao et al (US. Pat. No. 9442292, hereinafter “Gao_Google”), still further in view of Gao et al. (Gao et al. Pub. No.: US 2018/0275409 Al, hereinafter “GAO”)

Regarding claim 2, ANGEL/GAO_GOOGLE/SINAY and GAO, for the same rationale of combination, discloses wherein the focal length of the first DOE is adapted to direct the first portion of 

Regarding claim 4, ANGEL/GAO_GOOGLE/SINAY discloses the tracking device as cited above.
It is noted ANGEL/GAO_Google/SINAY in combination is silent about wherein the second DOE is configured to provide a lens effect, wherein the focal length of the second DOE is adapted to direct the second portion of incident light such as to give a sharp image of the eye in the image module, and wherein the focal length of the second DOE is different from the focal length of the first DOE as claimed.
However, GAO discloses the eye tracking device according to claim 2, wherein the second DOE is configured to provide a lens effect, wherein the focal length of the second DOE is adapted to direct the second portion of incident light such as to give a sharp image of the eye in the image module, and wherein the focal length of the second DOE is different from the focal length of the first DOE (GAO, para. 58; i.e. wavelength and lens pair for different focusing plane, the focusing could be adjustable, i.e. electro-active per se. Additionally, according to both ANGEL/SINAY, the wavelengths can be different; since there are two different wavelengths, therefore the focusing length will be different, due to the color diffraction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANGEL/GAO_Google/SINAY in combination by adding GAO's teaching so as to have benefit of reducing the sizes of display systems.

Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angel et al. (US 10217286 B1, hereinafter “ANGEL”), in view of Sinay et al. (Pub. No.: US 2019/0086674 Al, hereinafter “SINAY”), further in view of Gao et al (US. Pat. No. 9442292, hereinafter “Gao_Google”) still further in view of Alexander et al. (US 20180307048 A1, hereinafter “ALEXANDER”)

Regarding claim 6, ANGEL/SINAY in combination discloses the tracking device as cited above. 
It is noted that ANGEL/SINAY is silent about wherein the at least one DOE is arranged on a support structure as claimed.
However, ALEXANDER discloses wherein the at least one DOE is arranged on a support structure (i.e.ALEXANDER, para. 30, the DOE is support on the glass frame, 340).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ANGEL/SINAY/ Gao_Google combination by adding ALEXANDER's teaching so as to have benefit of enabling the layers of holographic material to be thinner and resulting in greater diffraction efficiency and angular bandwidth..

Regarding claim 6, ANGEL/GAO_Google/SINAY /ALEXANDER, for the same rationale of combination, discloses wherein the at least one DOE is arranged on a support structure (i.e.ALEXANDER, para. 30, the DOE is support on the glass frame, 340).

Regarding claim 7, ANGEL/GAO_Google/SINAY /ALEXANDER, for the same rationale of combination, discloses wherein the at least one DOE is part of a support structure (See, ALEXANDER, DOE is part of the glass frame).

Regarding claim 8, ANGEL/GAO_Google/SINAY /ALEXANDER, for the same rationale of combination, discloses wherein the support structure is transparent and comprises a polymer or silver halide (see SINAY citation, the support structure is transparent, i.e. the glass is transparent, ALEXANDER, para. 30, i.e. photopolymer).

m, preferably 2-200 m, more preferably 10-100 m (see ALEXANDER, para. 15).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 10996514 B1 a backlight assembly, a display panel, and an optics block. The backlight assembly includes an array of light emitting diodes (LEDs), a diffusing element, and a brightness enhancement film. The array of LEDs and the brightness enhancement film are configured in a way such that the light generated by the backlight assembly has a non-uniform brightness distribution. The display panel receives the light and convert the light to image light. The image light has at least the non-uniform brightness distribution. The optics block includes one or more optical elements that direct the image 
US 20210041948 A1 eye tracking system for detecting position and movements of a user's eyes in a head-mounted display (HMD). The eye tracking system includes at least one eye tracking camera, an illumination source that emits infrared light towards the user's eyes, and diffraction gratings located at the eyepieces. The diffraction gratings redirect or reflect at least a portion of infrared light reflected off the user's eyes, while allowing visible light to pass. The cameras capture images of the user's eyes from the infrared light that is redirected or reflected by the diffraction gratings.
US 20210011284 A1  a near-eye display system. One example of an eye-tracking system includes a substrate transparent to visible light and infrared light and a reflective holographic grating conformally coupled to a surface of the substrate. The reflective holographic grating is configured to transmit the visible light and reflectively diffract infrared light in a first wavelength range for eye tracking. The refractive index modulation of the reflective holographic grating is apodized in a direction along a thickness of the reflective holographic grating to reduce optical artifacts in the visible light.
US 20200368616 A1 nteractive mixed reality system for one or more users, in which both real-world entities and virtual world entities are capable of being interacted with by one or more users, or by objects (47, 91) for use by users, and the system arranged to computationally maintain game state and the evolution of events in the real-world and the virtual world, and the system arranged to generate a response (such as visual or tactile/haptic, or by way of cause and effect) which is experienced or perceived by the one or more users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485